Citation Nr: 0919619	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  04-31 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a psychiatric disability, to include post-
traumatic stress disorder (PTSD) and depression, including as 
secondary to service-connected hyperhidrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
The Veteran

ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from January 1975 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the Veteran's claim of service 
connection for chronic depression, and on appeal of a October 
2004 rating decision in which the RO essentially reopened a 
previously denied claim of service connection for PTSD and 
denied this claim on the merits.  An RO hearing was held on 
the Veteran's claims in May 2005.  

In May 2008, the Board reopened the Veteran's previously 
denied claim of service connection for PTSD and remanded the 
Veteran's appeal to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.  In that 
decision, the Board characterized the issue on appeal as 
stated on the title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service personnel records show that he 
never served in Vietnam; thus, his statements concerning 
Vietnam service are not credible.

3.  There is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.

4.  The evidence is in relative equipoise as to whether the 
Veteran's major depression was caused or aggravated by his 
service-connected hyperhidrosis.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).  

2.  Resolving reasonable doubt in the Veteran's favor, major 
depression was caused or aggravated by service-connected 
hyperhidrosis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in September 2003, June 2004, March 2007, 
and May 2008, VA notified the Veteran of the information and 
evidence needed to substantiate and complete his claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters 
informed the Veteran to submit medical evidence relating his 
disability to active service, evidence of an in-service 
stressor, linking evidence between PTSD and the in-service 
stressor, and noted other types of evidence the Veteran could 
submit in support of his claim.  After consideration of the 
contents of these letters, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence is 
against granting service connection for PTSD.  The evidence 
also supports granting service connection for major 
depression as secondary to service-connected hyperhidrosis.  
Thus, any failure to notify and/or develop this claim under 
the VCAA cannot be considered prejudicial to the Veteran.  
See Bernard, 4 Vet. App. at 394.  The claimant also has had 
the opportunity to submit additional argument and evidence 
and to participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006 and the March 
2007 and May 2008 VCAA notice letters, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the appellant 
of his rights and responsibilities under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the Court has held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's claim of service connection for major 
depression as secondary to service-connected hyperhidrosis is 
being granted in this decision, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the Veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file; the Veteran 
does not contend otherwise.  With respect to the service 
connection claim for PTSD, as will be discussed below, the 
Veteran's claimed in-service stressor is too vague to be 
capable of corroboration by the Joint Services Records 
Research Center (JSRRC).

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Pursuant to the Board's May 2007 remand, the Veteran was 
provided with a VA examination which addressed the contended 
causal relationship between a psychiatric disability and 
active service.  With respect to the service connection claim 
for PTSD, there is no credible evidence of an in-service 
stressor.  Service connection for PTSD cannot be granted in 
the absence of an in-service stressor and an after-the-fact 
medical opinion cannot serve as the basis for corroboration 
of an in-service stressor.  See Moreau v. Brown, 9 Vet. 
App. 389 (1996).  Thus, the Board finds that additional 
examinations are not required.  Accordingly, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that he incurred a psychiatric 
disability, to include PTSD and depression, during active 
service, including as secondary to his service-connected 
hyperhidrosis.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including psychoses, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008).  The provisions 
of 38 C.F.R. § 3.310 were amended, effective from October 10, 
2006; however, the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of 
the change was merely to implement the requirements of Allen 
v. Brown, 7 Vet. App. 439 (1995), the new provisions amount 
to substantive changes to the manner in which 38 C.F.R. § 
3.310 has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
Veteran's claim was filed prior to the effective date of the 
revised regulation.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at his 
enlistment physical examination in December 1974, he denied 
all relevant medical history.  Clinical evaluation was 
normal.  The Veteran was treated repeatedly as an outpatient 
during active service for hyperhidrosis.  It appears that 
multiple trials of different medications were attempted to 
treat the Veteran's hyperhidrosis with only a minimal 
response.  

In February 1977, the Veteran complained of stresses and 
"much emotional strife" at home between his parents.  The 
Veteran reported that he had enlisted in the Marine Corps 
"to escape stresses at home" and recently had received a 
"Dear John" letter.  His history included increased alcohol 
use and fainting.  Mental status examination of the Veteran 
showed full orientation, a sweat-stained shirt, and he was 
not psychotic.  The impressions included hyperhidrosis and 
adjustment reaction of adult life.  The in-service examiner 
commented that the Veteran was to return to the clinic to 
complete the evaluation and began therapy.  Although 
9 appointments had been scheduled in succession, the Veteran 
had not been able to keep any of them "due largely to local 
situational impediments."

A review of Medical Board proceedings in June 1977 indicates 
that it was recommended that the Veteran be discharged from 
active service for hyperhidrosis of the palms, soles, and 
axillae.  The Medical Board determined that this disability 
had existed prior to service.  The Veteran's marked sweating 
of palms, soles, and axillae was "so severe that he cannot 
perform his duty as a cook."  It was noted that the response 
to all treatments prescribed for the Veteran's hyperhidrosis 
"has been dismal."  The Medical Board also determined that 
the Veteran did not meet the minimum standards for enlistment 
or induction and was unfit for duty by reason of physical 
disability.  

The Veteran's DD Form 214 shows that his military 
occupational specialty (MOS) was cook.  His only award was 
the M-16 Rifle Marksman Badge.

The post-service medical evidence shows that, on VA 
outpatient treatment in January 1997, the Veteran's 
complaints included a depressed mood, increased irritability, 
fighting with his fiancé, and chronic excessive sweating 
"that began when he was in the Marines in 1977."  The 
Veteran reported that he had been drinking heavily for 
approximately 1 year (6-7 beers daily) and became despondent 
and suicidal 3 days earlier and threatened to kill himself.  
His girlfriend intervened, he pushed her aside, and she 
called police.  The Veteran was arrested and charged with 
assault.  He denied current suicidal ideation or auditory or 
visual hallucinations.  Mental status examination of the 
Veteran showed fluent, coherent, articulate speech, goal-
directed thought process with no looseness of associations or 
flight of ideas, no current suicidal or homicidal ideation, 
no auditory or visual hallucinations, and no delusions.  The 
impressions included rule-out substance-induced depression 
versus major depressive disorder.

In September 2001, the Veteran complained of "needing help 
for 'mood swings' and 'anger problems.'"  The Veteran denied 
suicidal or homicidal ideation, auditory or visual 
hallucinations, paranoia, and past suicide attempts.  He also 
reported "being depressed and having suicidal thoughts of 
'shoot myself' off and on" for the past 18 months.  

In October 2001, the Veteran stated, "  I have a mental 
problem."  It was noted that he reported "various 
depressive symptoms, such as extreme irritability, reduced 
concentration, low energy, sleeping 12-14 hours/day, 
worthlessness, fleeting thoughts of suicide, [and a] low 
level of agitation."  The Veteran also reported "thinking 
of suicide briefly, but denies a plan."  He reported further 
that his symptoms had begun to affect his work in real 
estate.  The Veteran's Global Assessment of Functioning (GAF) 
score was 50, indicating serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
The diagnoses included a single episode of moderate major 
depressive disorder and hyperhidrosis.

In January 2002, the Veteran reported "that he continues to 
be 'a totally new person' with his depression much better 
since starting the new medications."  He denied any 
irritability, feelings of worthlessness, insomnia, appetite 
changes, suicidality, or low energy.  He also reported that 
his relationship with his wife was "much improved" and he 
was "doing much better at work with this new attitude."  
Mental status examination of the Veteran showed full 
orientation, no suicidal or homicidal ideation, and no 
hallucinations or delusions.  The assessment included a 
single episode of moderate major depressive disorder, in 
remission, and hyperhidrosis.  This assessment was unchanged 
following VA outpatient treatment in March 2002.

On VA outpatient dermatology treatment on April 15, 2003, the 
Veteran reported that his hyperhidrosis "is very severe and 
interferes with daily functioning."  Objective examination 
showed obvious hyperhidrosis of palms, soles, axilla, and 
groin, and no other skin changes.  The assessment was severe 
systemic hyperhidrosis.  

On VA outpatient treatment later that same day, on April 15, 
2003, the Veteran's complaints included severe depression 
secondary to hyperhidrosis and stated that his "sweating is 
getting worse."  Objective examination showed he was tearful 
about his condition and excessive sweat on his hands.  The 
assessment was hyperhidrosis and depression.

On April 28, 2003, the Veteran complained of increased 
sweating of his hands, feet, axilla, and groin, and felt 
"depressed and frustrated" about this condition.  A history 
of major depressive disorder with increased anxiety and 
severe hyperhidrosis was noted.  Mental status examination of 
the Veteran showed full orientation, no suicidal or homicidal 
ideation or hallucinations or delusions.  The Veteran's GAF 
score was 50.  The assessment included a single episode of 
moderate major depressive disorder.

On VA examination in June 2003, the Veteran's complaints 
included severe excessive sweating of the palms, under the 
armpits, and in the inguinal areas "requiring him to change 
his socks, his underwear, and his clothes two to three times 
a day."  He reported that his excessive sweating had begun 
"just before he got out of the service in 1977."  He 
reported that he was thought to have PTSD, bad dreams, and 
difficulty sleeping.  The impressions included PTSD and 
"hyperhidrosis, cause undetermined, dating to 1997, severe 
disability with progression."

On VA outpatient treatment later in June 2003, the Veteran 
reported current depression with "mood swings" and "anger 
management" problems.  He also reported problems with 
insomnia and sleeping only 3-4 hours nightly.  He denied 
auditory or visual hallucinations or any current suicidal or 
homicidal ideation.  He also denied any present or prior 
suicide attempts although he reported intermittent suicidal 
ideation in the prior 3-4 years.  Mental status examination 
of the Veteran showed full orientation, no suicidal or 
homicidal ideation, and no hallucinations or delusions.  The 
Veteran's GAF score was 55, indicating moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  The assessment included a single episode of 
moderate major depressive disorder and hyperhidrosis.

In August 2003, the Veteran's complained included moderate 
major depressive disorder.  He reported that he was "not 
doing real good" and was tense "all of the time."  The 
Veteran also reported that his feeling tense worsened his 
chronic sweating and frustrated him.  He reported further 
that he was "having trouble with feeling irritable."  He 
endorsed reduced motivation and insomnia (relieved by 
medication) "including very intense disturbing dreams."  He 
denied any suicidal ideation or plan, self-mutilation, 
symptoms of psychosis, or auditory or visual hallucinations.  
Mental status examination of the Veteran showed he was 
dressed in casual personal clothing with copious sweat on his 
shirt and hands, increased psychomotor activity, fluent and 
spontaneous speech at a regular rate and rhythm, full 
orientation, no auditory or visual hallucinations or ideas of 
reference, no paranoia or delusions, and no suicidal or 
homicidal ideation.  The impressions included moderate major 
depressive disorder and hyperhidrosis.

In October 2003, the Veteran complained of persistent 
nightmares and auditory hallucinations "saying 'hey you' and 
'where you at?'"  The Veteran denied any suicidal or 
homicidal ideation.  Mental status examination of the Veteran 
showed full orientation, organized and logical thought 
process, normal speech in rate and volume, no psychomotor 
retardation or agitation, and no suicidal or homicidal 
ideation.  The assessment included major depressive disorder, 
psychotic disorder not otherwise specified, and rule-out 
schizoaffective disorder.

In December 2003, the Veteran complained of continued 
nightmares/dreams, auditory and visual hallucinations, 
anxiety among people & crowds, and feeling paranoid "that 
people are talking about him, making plans against him."  He 
reported that he was able to sleep for 4 hours on medication 
and "persistent nightmares."  The Veteran stated that "he 
has visions/dreams of men being stabbed with a butcher 
knife."  He also reported that he felt "on edge most of the 
time."  Mental status examination of the Veteran showed full 
orientation, no psychomotor agitation or retardation, speech 
within normal limits, coherent and goal-directed thought 
process, and complaints of auditory and visual hallucinations 
"off and on," nightmares, delusions, and paranoia.

In January 2004, the Veteran complained of continued 
"nightmares and dreams from his past where he sees a man who 
was killed with [a] butcher knife, that man actually tried to 
save him and was killed," auditory and visual hallucinations 
where with voices saying "look out" and "watch out," an 
inability to sleep due to nightmares, anxiety, and sweaty 
hands.  The Veteran's diagnoses included psychosis not 
otherwise specified and rule-out schizoaffective disorder.  
Mental status examination of the Veteran showed full 
orientation, mild psychomotor irritability, speech within 
normal limits, no suicidal or homicidal ideation, coherent 
thought process, and no auditory or visual hallucinations or 
delusions.

In March 2004, the Veteran complained of continued flashbacks 
which he described as seeing "a man who was being stabbed in 
front [of] him" while on active service.  The Veteran also 
complained of auditory hallucinations which said "look out 
we are gonna get you."  The Veteran reported that, as a 
result of his flashbacks and hallucinations, he felt very 
anxious and depressed.  He also reported that he was sleeping 
better on medication.  Mental status examination of the 
Veteran showed full orientation, average hygiene, no 
psychomotor agitation or retardation noted, no suicidal or 
homicidal ideation, coherent thought process, and no auditory 
or visual hallucinations or delusions.  

In April 2004, the Veteran denied any complaints.  A history 
of depression and hyperhidrosis was noted.  The assessment 
included depression.

In a May 2004 outpatient treatment note, a VA examiner stated 
that the Veteran had appeared quite anxious and discussed his 
nightmares, "constant sweating," and verbal altercations 
with his wife.  "He reports that these problems are 
longstanding."  

In a May 2004 statement, J.B.J. stated that she had known the 
Veteran "for almost 24 years."  She reported that the 
Veteran had not been able to hold a job for very long.  
"Most of the time he was terminated from his job and many 
times it had to do with his inability to handle any degree of 
stress."  She also reported that the Veteran seemed obsessed 
with his active service experiences.  "His Vietnam days in 
the service are a constant topic."  She reported further 
that the Veteran threatened to commit suicide frequently.  

In a May 2004 letter, a VA examiner confirmed the Veteran's 
diagnoses of PTSD and hyperhidrosis.

In statements dated in May and June 2004, the Veteran 
described his claimed in-service stressor as having another 
Marine try to stab him "with a big butcher knife in my 
back."  Another Marine stepped between the Veteran and his 
attacker and was stabbed.  The Veteran stated, "  His blood 
sprayed all over me and the food I was cooking.  Before any 
one could really help him he died for to[o] much blood 
lost."  The Veteran also stated that, after this incident, 
his commanding officer had denied his request for in-service 
mental health treatment.

In an August 2004 letter, a VA examiner stated that the 
Veteran "additionally carries the diagnosis of major 
depressive disorder."

On private psychological outpatient treatment with Randall 
Rattan, Ph. D., in September 2004, the Veteran stated that 
his complaints were, "  I don't like being around people.  I 
profusely sweat."  He also complained of depression.  The 
Veteran reported that in-service stressors "have resulted in 
depression and post-traumatic symptoms."  He described his 
in-service stressors as "seeing someone fall out of a Jeep 
and get cut up; he recalled observing a friend of his being 
assaulted with a knife when he stepped into a fight and 
claimed during this time that blood sprayed in his face; he 
mentioned watching wounded troops come in to eat, and they 
would have missing limbs."  The Veteran also reported vivid 
dreams of other people trying to kill him "and memories of 
Vietnam."  The Veteran stated that he had difficulty staying 
asleep, was startled easily by noises, had frequent 
nightmares, and got about 5 hours of sleep per night.  Mental 
status examination of the Veteran showed a tense and rigid 
posture, a slow gait, appropriate hygiene, normal motor 
activity and speech, logical and goal directed thoughts 
process, appropriate thought content, a distant history of 
suicidal ideation "related to one incident in 1983," 
reported visual and auditory hallucinations, and full 
orientation.  Dr. Rattan noted that the Veteran "did not 
maintain eye contact and wore sunglasses throughout the 
appointment."  The Veteran stated that he heard "voices 
stating 'look out' and other chatter approximately three 
times per week."  The Veteran's GAF score was 50.  The 
diagnoses included recurrent moderate major depressive 
disorder "(by records)," chronic PTSD "(by records)," and 
hyperhidrosis.

On VA outpatient treatment in November 2004, the Veteran 
reported that he still was symptomatic.  He endorsed 
flashbacks, nightmares, a heightened startle response, 
"issues with anger," mood swings, occasional trouble 
sleeping, increased irritability, and anxiety in crowds.  A 
history of PTSD, major depressive disorder, and severe 
hyperhidrosis since 1975 was noted.  The Veteran denied 
auditory or visual hallucinations or delusions but noted some 
paranoia "when the PTSD symptoms are aggravated."  Mental 
status examination of the Veteran showed full orientation, 
linear and goal directed thought process, no suicidal or 
homicidal ideation, and no hallucinations or delusions.  The 
Veteran's GAF score was 50.  The assessment included PTSD, a 
history of major depressive disorder, and hyperhidrosis.

In March 2005, the Veteran's complaints included anxiety 
"concerning his hearing for PTSD benefits," some 
irritability although he reported that this was improved from 
his last visit, middle insomnia, and occasionally hearing 
"voices that will say 'look' or 'hey'" but no command 
hallucinations.  Mental status examination of the Veteran 
showed full orientation, guarded, linear and goal-directed 
thought process, no suicidal or homicidal ideation, and some 
auditory hallucinations but no command hallucinations or 
delusions.  The Veteran's GAF score was 45, indicating 
serious symptoms.  The assessment included 
bipolar I versus II, a history of PTSD, a history of major 
depressive disorder, and hyperhidrosis.  The assessment was 
unchanged following VA outpatient treatment in May 2005.

In a July 2005 statement, M.A. stated that he had witnessed 
another Marine stab a third Marine while all of them worked 
at a mess hall.  M.A. stated that he could not remember when 
this incident occurred and that the Marine who was stabbed by 
another Marine had been stabbed in the left thigh.

In a February 2006 letter, Dr. Norma S. Gilbert stated that 
the Veteran was diagnosed as having PTSD, had stabilized on 
psychiatric drugs, and was "doing better."  Dr. Gilbert 
also stated that the Veteran was "a chronically depressed 
person stemming from his service in Vietnam."

On VA examination in May 2007, the Veteran's complaints 
included flashbacks and visual hallucinations while driving.  
Although the VA examiner noted that the Veteran's claims file 
was unavailable for review, he reviewed the Veteran's 
electronic VA medical records.  The VA examiner stated that 
the Veteran was "quite unhappy and miserable during the 
course of the examination.  His presentation was odd, he 
seemed anxious [and] at times he was almost mute.  He closed 
his eyes and rarely gazed at the examiner.  He stated that he 
was uncomfortable with the interview."  The VA examiner 
noted that, although the Veteran complained of excessive 
sweating, he saw no visible sign of excessive sweating.  
Mental status examination of the Veteran showed logical, 
coherent, and relevant thoughts process, he was articulate 
and verbal, "overall mentally intact," well understood 
speech, full orientation, psychomotor agitation, anxiety, 
depression, insomnia, auditory and visual hallucinations, 
some paranoia, and no suicidal ideation.  The VA examiner 
opined that the Veteran did not meet the criteria for a 
diagnosis of PTSD.  "His stressors and his symptoms 
certainly do not match.  There is no plausible link between 
his stressors and symptoms."  The Veteran's GAF score was 
60, indicating moderate symptoms.  The VA examiner stated 
that, although he had diagnosed the Veteran as having 
psychotic disorder not otherwise specified based on the 
Veteran's reported auditory and visual hallucinations, he was 
"very skeptical" of this report.  This examiner also stated 
that the Veteran's symptoms "represent a mixture of 
psychosis, neurosis, and PTSD."  This examiner opined, 
however, that the Veteran's credibility as to his reported 
symptoms was in question and his reported symptoms "do not 
necessarily fit a coherent diagnostic picture."  Finally, 
the VA examiner opined that the Veteran did not have a severe 
mood disorder secondary to his hyperhidrosis or any of his 
other medical problems.  The diagnoses included psychotic 
disorder not otherwise specified and hyperhidrosis.

On VA examination in January 2009, no relevant complaints 
were noted.  The VA examiner reviewed the Veteran's claims 
file, including his service treatment records and electronic 
VA medical records.  The Veteran reported that his main job 
in the military was serving as a cook at Kaneohe Bay Marine 
Corps Air Base in Hawaii.  He denied any exposure to combat 
or service in a war zone.  The VA examiner noted that the 
Veteran had reported for the first time at this examination 
that he was the intended target of the in-service stabbing 
previously described to other examiners.  This VA examiner 
noted that the Veteran previously had reported only that he 
had witnessed one Marine stab another while working at a mess 
hall during active service.  This examiner also noted that 
the Veteran's statements concerning this claimed in-service 
stressor did not match the statement submitted by M.A. in 
July 2005.  The Veteran described another in-service stressor 
as being "exposed to dead bodies on the air strip, although 
they were in coffins."  Mental status examination of the 
Veteran showed he was well-groomed, in a state of anxiety 
"and he was sweating throughout the examination" on his 
hands and under his arms, no delusions or hallucinations, 
full orientation, no suicidal or homicidal ideation or plans, 
no indications of impairment of thought process or 
communication, and no obsessive or ritualistic behavior which 
interferes with routine activities.  The VA examiner stated 
that the Veteran met the diagnostic criteria for major 
depression.  This examiner also questioned the Veteran's 
credibility in reporting symptoms of depression and anxiety 
which resulted from the alleged in-service stabbing because 
he had not reported his symptoms consistently to his post-
service treating physicians.  The Veteran's symptoms also did 
not fit a coherent diagnostic pattern.  The VA examiner 
opined that it was at least as likely as not that the Veteran 
did not meet the criteria for a diagnosis of PTSD consistent 
with the DSM-IV.  The VA examiner also opined that it was at 
least as likely as not that the Veteran's service-connected 
hyperhidrosis caused or aggravated his depressive and anxiety 
symptoms.  The Veteran's GAF score was 55, indicating 
moderate symptoms.  The diagnoses included major depression, 
personality disorder not otherwise specified, and 
hyperhidrosis.

The Board finds that the preponderance of the evidence is 
against granting service connection for PTSD, including as 
secondary to service-connected hyperhidrosis.  With respect 
to this claim, the Board notes that there is a diagnosis of 
PTSD of record; thus, the central issue in this case is 
whether the record contains credible supporting evidence that 
a claimed in-service stressor actually occurred which 
supports the diagnosis.  The evidence necessary to establish 
the occurrence of a stressor during service varies depending 
on whether the Veteran was "engaged in combat with the 
enemy."  Hayes v. Brown, 5 Vet. App. 60 (1993).  

In this case, the Board notes that the Veteran has provided 
multiple conflicting statements concerning his alleged in-
service combat experience.  Although the Veteran contended in 
September 2004 that his sleep was disturbed by "memories of 
Vietnam," he subsequently denied any combat experience or 
service in a war zone on VA examination in January 2009.  It 
appears that the Veteran also told J.B.J. that he had served 
in Vietnam, as she stated in May 2004 that the Veteran's 
"Vietnam days in the service are a constant topic."  It 
also appears that the Veteran reported to Dr. Gilbert that he 
had served in Vietnam because she found in February 2006 that 
the Veteran was chronically depressed "stemming from his 
service in Vietnam."  Critically, there is no objective 
evidence that the Veteran engaged in combat with an enemy 
force during active service.  The Veteran's DD Form 214 does 
not show any combat citations or awards; instead, as noted 
above, this form shows only that the Veteran served as a cook 
and was awarded a marksmanship medal during active service.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Given the 
Veteran's inconsistencies in claiming combat service in 
Vietnam, and because there is no objective evidence 
supporting the Veteran's assertions, the Board finds that the 
Veteran's statements concerning Vietnam service not to be 
credible and entitled to no probative value.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).

Because there is no objective evidence that the Veteran ever 
served in combat, the Board notes that the record must 
contain other evidence that substantiates or corroborates the 
Veteran's statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70 
(1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  The Veteran 
has contended that the in-service stressor which led to his 
developing PTSD occurred when he witnessed or was involved in 
a stabbing at a mess hall where he worked as a cook during 
active service.  Again, the Veteran has provided multiple 
conflicting statements to his post-service treating 
physicians concerning this alleged in-service stressor.  As 
the VA examiner noted in January 2009, the Veteran has not 
reported the facts of the alleged in-service stabbing 
consistently to his post-service treating physicians.  Prior 
to January 2009, the Veteran had reported that another Marine 
had approached him from behind with a butcher knife hidden 
behind his back without warning and attempted to stab him 
while he was working at a mess hall.  The Veteran also 
initially reported in May 2004 that the Marine who was 
stabbed after intervening to save the Veteran's life had died 
because he had lost too much blood from the stab wound that 
he had received.  The Veteran reported for the first time in 
January 2009, however, that another Marine "flipped out and 
said he wanted to cut my liver out" and the Marine who 
intervened to keep the Veteran from being stabbed had been 
stabbed in the groin and almost died.  The VA examiner also 
noted in January 2009 that the Veteran's account of this 
incident did not match the statement submitted by M.A. in 
July 2005.  The Board notes that M.A. was unable to remember 
the date when this alleged in-service stabbing had occurred, 
although the Veteran initially reported in May 2004 that it 
had occurred in 1976.  The Veteran also reported for the 
first time in January 2009 that the Marine who apparently 
saved his life and had been stabbed "was not very important 
to him" although he previously had described this Marine as 
a friend.  Given the Veteran's inconsistencies concerning his 
alleged in-service stressor, the Board finds these statements 
not to be credible and entitled to no probative value.  See 
Bostain, 11 Vet. App. at 127, and Routen, 10 Vet. 
App. at 186.  Because the Veteran has not reported 
consistently the facts surrounding his claimed in-service 
stressor, to include a specific date (within a 3-month 
period) when his claimed in-service stressor occurred, the 
Board also finds that it is too vague to be capable of 
corroboration by JSRRC.

There also is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.  As noted, the Board finds 
that the Veteran is not a credible historian regarding his 
claimed in-service stressors.  An after-the-fact medical 
opinion cannot serve as the basis for corroboration of an in-
service stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996).  
The Board observes that, in fact, the VA examiner opined in 
May 2007 that the Veteran did not meet the criteria for a 
diagnosis of PTSD.  This examiner stated that the Veteran's 
"stressors and his symptoms certainly do not match.  There 
is no plausible link between his stressors and symptoms."  A 
different VA examiner concluded in January 2009 after 
reviewing the Veteran's claims file that it was at least as 
likely as not that the Veteran did not meet the criteria for 
a diagnosis of PTSD consistent with the DSM-IV.  Moreover, it 
appears that the diagnoses of PTSD in the claims file were 
rendered by examiners who were not "informed of the relevant 
facts" concerning the Veteran's inconsistency in reporting 
his alleged in-service stressor.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds 
that the diagnoses of PTSD in the claims file are entitled to 
no probative value.

In summary, although the Veteran has been diagnosed as having 
PTSD, the Board finds no credible evidence that corroborates 
his claimed in-service stressor.  Indeed, the Board finds 
specifically that the Veteran's allegations regarding his 
stressor are not credible.  Thus, as there is no evidence 
that his claimed in-service stressor actually occurred, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for PTSD.

The Board also finds that the evidence is in relative 
equipoise as to the whether a psychiatric disability other 
than PTSD, to include major depression, was caused or 
aggravated by his service-connected hyperhidrosis.  Because 
the Veteran has been an inconsistent and less than credible 
historian in describing his psychiatric symptoms, as several 
of his post-service treating physicians have noted and as the 
Board determined above, his clinical picture has been 
difficult to diagnose.  The Board notes that, with the 
exception of a diagnosis of adjustment reaction in February 
1977, the Veteran was not diagnosed as having a psychiatric 
disability during active service or within the first post-
service year.  The Veteran has asserted that he was prevented 
from obtaining mental health treatment during active service; 
a review of his service treatment records shows only that he 
failed to report for multiple outpatient treatment visits due 
to "local situational impediments."  Thus, service 
connection for a psychiatric disability based on presumptive 
service connection is not warranted.  See 38 C.F.R. §§ 3.307, 
3.309.  Instead, the Veteran's service treatment records show 
that he was treated on numerous occasions during active 
service for severe hyperhidrosis and was discharged due to 
this disability.  It appears that, following service 
separation in July 1977,  the Veteran first was diagnosed as 
having a psychiatric disability in October 2001, or more than 
34 years later, when he was diagnosed as having a single 
episode of moderate major depressive disorder.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The Board notes that the medical evidence includes a notation 
of rule-out substance-induced depression versus major 
depressive disorder following VA outpatient treatment in 
January 1997 and rule-out schizoaffective disorder following 
VA outpatient treatment in October 2003.  The Board observes 
that the notation of "rule-out" does not equate with a 
meeting of the diagnostic criteria for any of these 
psychiatric disabilities, however.  Rather they merely raised 
the possibility of these disorders and clearly are not 
confirmed diagnoses.  And, although the Board acknowledges 
that the Veteran subsequently was diagnosed as having major 
depression, subsequent psychiatric treatment records failed 
to confirm the diagnoses of substance-induced depression and 
schizoaffective disorder.

The post-service medical evidence shows that the Veteran has 
been diagnosed as having a variety of psychiatric problems, 
including major depression.  These records also show that the 
Veteran continues to experience disability from and receive 
outpatient treatment for severe service-connected 
hyperhidrosis.  Following VA examination in May 2007, the VA 
examiner stated that, although he had diagnosed the Veteran 
as having psychotic disorder not otherwise specified based on 
the Veteran's reported auditory and visual hallucinations, he 
was "very skeptical" of these reported symptoms.  This VA 
examiner also stated that the Veteran's symptoms "represent 
a mixture of psychosis, neurosis, and PTSD."  This examiner 
opined, however, that the Veteran's credibility as to his 
reported symptoms was in question because they "do not 
necessarily fit a coherent diagnostic picture."  Finally, 
the VA examiner opined that the Veteran did not have a severe 
mood disorder secondary to hyperhidrosis or any of his other 
medical problems.  By contrast, following VA examination in 
January 2009, a different VA examiner stated that the Veteran 
met the diagnostic criteria for major depression.  This 
examiner also questioned the Veteran's credibility in 
reporting his symptoms of depression and anxiety because he 
had not reported his symptoms consistently to his post-
service treating physicians.  This VA examiner also noted 
that the Veteran's symptoms did not fit a coherent diagnostic 
pattern.  The VA examiner opined that it was at least as 
likely as not that the Veteran's service-connected 
hyperhidrosis caused or aggravated his depressive and anxiety 
symptoms.  The Veteran was diagnosed as having major 
depression.  Resolving all reasonable doubt in the Veteran's 
favor, the Board finds that service connection for major 
depression as secondary to service-connected hyperhidrosis is 
warranted.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD, including as 
secondary to service-connected hyperhidrosis, is denied.

Service connection for major depression as secondary to 
service-connected hyperhidrosis is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


